DUPONT, C. J.,
dissenting. I disagree with the majority’s conclusion that the trial court abused its discretion in allowing the risk of injury and manslaughter counts to be tried together and that such joinder resulted in substantial prejudice and violated the defendant’s right to a fair trial. I conclude, for a number of reasons, that the trial court did not abuse its discretion in denying the defendant’s motion to sever.
The leading case of State v. Chance, 236 Conn. 31, 671 A.2d 323 (1996), reiterates the teachings of State v. Boscarino, 204 Conn. 714, 529 A.2d 1260 (1987). The factors discussed in Boscarino to determine whether severance of charges should be had are whether the charges involve distinguishable, discrete events, whether at least one of the counts involves brutal or shocking conduct whereas other counts do not, and whether the trial is of long duration or complex. Id., 722-23. In this case, the information for the manslaughter charge alleged that the crime occurred on December 14, 1992, whereas the dates of the risk of injury charge were November 1 to December 14, 1992. The man*400slaughter and risk of injury were discrete crimes, with different dates and injuries. Both crimes are shocking and evidence as to one was not likely to inflame the jury to find guilt of the other. Furthermore, the trial was not complex or lengthy.
It can never be certain before an actual attempt to introduce evidence is made and, in the event of an objection, the ruling thereon, whether particular evidence will be admissible. Here, however, it is likely that some of the injuries relating to the risk of injury charge, would likely be admissible in the manslaughter case, had that charge been tried separately. Proof of prior crimes or proof of conduct is admissible if it is relevant to some other issue material to the case, such as intent, opportunity, state of mind, common scheme or is relevant to the absence of mistake or accident. C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 8.3.2. Such evidence is admissible whether the crimes or conduct resulted in an arrest or a conviction. Id. Thus, the defendant’s right to have a jury independently consider the evidence of each crime was not significantly impaired due to the fact that the cases were tried together.
There is a clear presumption in favor of the consolidation of charges and against severance. State v. Chance, supra, 236 Conn. 38. Many cases involve joinder of charges of both risk of injury and manslaughter or murder. See State v. DeJesus, 236 Conn. 189, 672 A.2d 488 (1996); State v. Chicano, 216 Conn. 699, 584 A.2d 425 (1990), cert. denied, 501 U.S. 1254, 111 S. Ct. 2898, 115 L. Ed. 2d 1062 (1991); State v. Alford, 37 Conn. App. 180, 655 A.2d 782, cert. denied, 234 Conn. 914, 660 A.2d 357 (1995); State v. Migliaro, 28 Conn. App. 388, 611 A.2d 422 (1992).
In State v. Chicano, supra, 216 Conn. 699, the defendant was convicted of three counts of felony murder, *401three counts of manslaughter in the first degree, one count of risk of injury to a child and one count of burglary in the second degree; in State v. DeJesus, supra, 236 Conn. 189, the defendant was charged with one count of murder, two counts of risk of injury to a child and one count of carrying a dangerous weapon. Although these cases were tried to three judge panels, it would be hard to imagine more shocking or complicated criminal cases.
In State v. Migliaro, supra, 28 Conn. App. 388, the defendant was tried before a jury on the charges of manslaughter and risk of injury to a child. The defendant claimed that he found the victim, the defendant’s twelve week old daughter, lying on the floor at the bottom of a set of stairs and that she was not breathing. Id., 389-90. The defendant claimed that he had no idea how the victim had gotten there. Id., 390. The victim was transported by ambulance to a hospital where she died shortly thereafter. The state produced expert medical testimony that the victim died as a result of shaken baby syndrome. Id., 391. The jury found the defendant guilty of the lesser included offense of criminally negligent homicide and of risk of injury to a child. Id., 389.
In State v. Alford, supra, 37 Conn. App. 180, the defendant was also tried before a jury and charged with counts of manslaughter in the first degree, assault in the first degree and risk of injury to a child. The injuries involved in the risk of injury charges were at least as appalling than those involved in the risk of injury charges in the present case and were even more entwined with the manslaughter charge.
On the basis of on the guidelines established in our appellate cases, I do not believe that the charges in the present case had to be severed for trial and I would not grant a new trial on that basis.
Accordingly, I respectfully dissent.